BRYAN SCHRODER
United States Attorney

ANDREA T. STEWARD
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: Aunnie.Steward@usdoj.gov

Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                   )     No.    3:20-cr-00033-TMB-DMS
                                              )
                          Plaintiff,          )     COUNT 1:
                                              )     ASSAULT WITHIN SPECIAL
          vs.                                 )     MARITIME AND
                                              )     TERRITORIAL JURISDICTION
  MAURICE YOUNG,                              )      Vio. 18 U.S.C. '' 7(1); 113(a)(4)
                                              )
                          Defendant.          )
                                              )
                                              )
                                              )
                                              )


                                       I N FORMATION

       The United States Attorney charges that:

                                GENERAL ALLEGATIONS

       At all times material to this Information:




      Case 3:20-cr-00033-TMB-DMS Document 1 Filed 03/27/20 Page 1 of 3
      1.     The defendant, Maurice Young, was a housekeeper and galley assistant

aboard the fishing vessel (F/V) SeaFreeze America.

      2.     The vessel was within the maritime and territorial jurisdiction, to wit; the

F/V SeaFreeze America is a United States Flagged, 215-foot fishing catching/processing

vessel which is homeported in Seattle, WA. At the time of the assault, the F/V SeaFreeze

America was underway and located approximately 120 nautical miles East of Saint

George Island in the Bering Sea.

      3.     The victim D.C. was a processor onboard the F/V SeaFreeze America.

      4.     On or about March 22, 2020, the victim was critical of the defendant for

serving food without gloves. The victim noted his concerns about the virus to the

defendant. The disagreement between the defendant and the victim escalated. The

defendant suggested they fight. The victim declined.

      5.     The defendant indicated to a witness that it might be his last day on the

vessel because he planned to attack the victim.

      6.     On or about March 23, 2020, the defendant approached the victim from

behind and struck him in the face. The defendant continued to attack the victim until a

bystander pulled him off of the victim.

      7.     The victim was taken off the vessel to Dutch Harbor and then flown to

Anchorage, Alaska for hospitalization and surgery for a broken orbital bone.

//

//

//
                                          Page 2 of 3

      Case 3:20-cr-00033-TMB-DMS Document 1 Filed 03/27/20 Page 2 of 3
                                        COUNT 1:

       8.     Paragraphs 1-7 are re-alleged here.

       9.     On or about March 23, 2020, in the District of Alaska, the defendant

Maurice Young, at a place within the special maritime and territorial jurisdiction of the

United States, aboard the F/V SeaFreeze America, did assault the victim D.C. by striking

beating and wounding.

       All of which is in violation of Title 18, United States Code, Sections 7(1) and

113(a)(4).


       RESPECTFULLY submitted this 27th day of March, 2020, at Anchorage, Alaska.


                                                 BRYAN SCHRODER
                                                 United States Attorney


                                                 s/Andrea T. Steward
                                                 ANDREA T. STEWARD
                                                 Assistant United States Attorney
                                                 United States of America




                                        Page 3 of 3

      Case 3:20-cr-00033-TMB-DMS Document 1 Filed 03/27/20 Page 3 of 3
